DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 10-12, 14, 16, 21-22, 48, 61-67, 72-75,  82 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Birowosuto et al. disclose: a perovskite scintillator configured be irradiated by ionizing radiation at an operating temperature below 277 K (para. [0061] L1-5, L12-22). The prior arts fail to teach, disclose, suggest or make obvious: a scintillation light yield to fast decay time ratio of the perovskite scintillator in response to the ionizing radiation is greater than 8000 ns-1 at the operating temperature of below 277 K.
Regarding independent claim 21, Birowosuto et al. disclose: a source of ionizing radiation; at least one perovskite scintillator configured to be irradiated by ionizing radiation (para. [0061] L1-5, L12-22) the perovskite scintillator being further configured to be operated at an operating temperature below 277K (para. [0061] L1-5, L12-22); a cooling system configured to cool the perovskite scintillator to the operating temperature (para. [0061]); and a photodetector configured to detect photons emitted by the perovskite scintillator (para. [0061]). Maddalena et al. disclose: at least one perovskite scintillator configured to be irradiated by ionizing radiation at least one perovskite scintillator configured to be irradiated by ionizing radiation at a first frequency from the source of ionizing radiation and emit photons responsive thereto at a second frequency that is lower than the first frequency (pg.15 fig.5 m), pg.17 last 5 lines). The prior arts fail to teach, disclose, suggest or make obvious: a scintillation light yield to fast decay time ratio of the perovskite scintillator in response to irradiation by the ionizing radiation is greater than 8000 ns-1 at the operating temperature of below 277 K
Regarding independent claim 48, the claim contains the same substantive limitations as independent claim 21, the claim is therefore allowed on the same basis.
Claims 2, 4-7, 10-12, 14, 16, 22, 61-67, 72-75, 82 are allowed on the same basis as independent claims 1, 21 & 48 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884